DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

This office action is in response to the application filed on 05/14/2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: The claims use the term “about” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  While the claim for examination can be read in a manner that has been clearly expressed, appropriate correction is required.


Allowable Subject Matter
Claims 1-7 are allowed, pending corrections to claims indicated rejection/objected noted on record.
[fig 15].
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a socket joint attached to the cooling unit body to extend from one end of the flow channel; and a spigot joint attached to the cooling unit body to extend from one end of the flow channel, wherein the spigot joint is fitted to the socket joint to connect the cooling units to each other, the socket joint has a spherical-shaped or cylindrical inner surface, and the spigot joint has a spherical-shaped or cylindrical outer surface that matches the inner surface of the socket joint to detachably connect the cooling units to each other and be rotatable about an axis orthogonal to a coupling direction of the cooling units, and the socket joint and the spigot joint are provided with through-holes that penetrate through the socket joint and the spigot joint, respectively, to communicate with the flow channels of the cooling units.”



Claims 8-14 are allowed, pending corrections to claims indicated rejection/objected noted on record.
[fig 15].
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a socket joint attached to the cooling unit body to extend from one end of the flow channel; and a spigot joint attached to the cooling unit body to extend from one end of the flow channel, wherein the spigot joint is fitted to the socket joint to connect the cooling unit to another cooling unit, the socket joint has a spherical-shaped or cylindrical inner surface, and the spigot joint has a spherical-shaped or cylindrical outer surface that matches the inner surface of the socket joint to  detachably connect the cooling unit to the another cooling unit and be rotatable about an axis orthogonal to a coupling direction of the cooling unit to the another cooling unit, and the socket joint and the spigot joint are provided with through-holes that penetrate through the socket joint and the spigot joint, respectively, to communicate with the flow channels of the cooling unit and the another cooling unit.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lucchi US 20110221287, discloses a power converter.

Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-88378837.  The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.